UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6090


MARK MADISON LOWE,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:17-cv-00292-RCY)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Madison Lowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Madison Lowe seeks to appeal the magistrate judge’s orders denying relief

on his 28 U.S.C. § 2254 (2012) petition and his subsequent Fed. R. Civ. P. 59(e) motion. *

The orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Lowe has not made

the requisite showing. Accordingly, we grant Lowe’s motion for leave to use the original

record, deny Lowe’s motion for a certificate of appealability, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately




       *
       The parties consented to the jurisdiction of a federal magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                             2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3